      Case 3:19-cv-01057-B Document 37 Filed 03/18/20              Page 1 of 4 PageID 332



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 HARRISON COMPANY LLC,                            §
                                                  §
                  Plaintiff,                      §
                                                  §
 v.                                               § CIVIL ACTION NO. 3:19-CV-1057-B
                                                  §
 A-Z WHOLESALERS INC. and                         §
 BARKAT G. ALI,                                   §
                                                  §
                  Defendants.                     §


                          HARRISON COMPANY, LLC’S REPLY TO
                                 SHOW CAUSE ORDER


          Pursuant to the Court’s Order to Show Cause (Doc. 35) (the “Show Cause Order”), Plaintiff

Harrison Company, LLC (“Harrison”) files this Reply to the Court’s Order to Show Cause and

states:

                                        INTRODUCTION

          The Court ordered Defendants to provide a substantive explanation as to “why each answer

is necessary and should not be stricken under Federal Rule of Civil Procedure 12(f).” Defendants

did not do so; rather, Defendants filed an Amended Renewed Motion for Leave to File First

Amended Answer (Doc. 36) (the “Motion”). The Motion, at most, explains why Defendants did

not comply with the Court’s earlier Order (Doc. 31). Because the Motion does not comply with

the Show Cause Order by explaining why each answer is necessary, the Court should strike

Defendants’ affirmative defenses pursuant to Federal Rule of Civil Procedure 12(f).




                                                  1
       Case 3:19-cv-01057-B Document 37 Filed 03/18/20               Page 2 of 4 PageID 333



                                 PROCEDURAL BACKGROUND

          Defendants sought leave to file their First Amended Answer on December 19, 2019 (Docs.

15-16). Specifically, Defendants sought leave to: (a) add a third-party claim against Imperial

Trading Co., LLC; (b) add twenty new affirmative-defenses; and, (c) demand a trial by jury. (See

id.)

          On February 26, 2020, the Court entered an order on Defendants’ motion (Doc 31), and

Defendants filed their Renewed Motion for Leave to File First Amended Answer (Doc. 33).

          On March 3, 2020, the Court issued its Show Cause Order, expressed its concern with the

“potential number and vagueness of Defendants’ affirmative and other defenses,” and ordered

Defendants to show “why each answer is necessary and should not be stricken under Federal Rule

of Civil Procedure 12(f).” (Doc. 35)

          On March 5, 2020, Defendants filed their Amended Renewed Motion for Leave to File

First Amended Answer (Doc. 36). Upon receipt of the Motion, Harrison’s counsel contacted

Defendants’ counsel to inquire whether they intended the Motion to be Defendants’ response to

the Show Cause Order, and Defendants’ counsel said it was.


                                 ARGUMENT & AUTHORITIES

          Federal Rule of Civil Procedure 12(f) allows the Court to sua sponte “strike from a pleading

an insufficient defense or any redundant, immaterial, [or] impertinent . . . matter.” Rule 12(f) tests

the legal sufficiency of the claims asserted in the pleading, much like the motion to dismiss

standard applied under Federal Rule of Civil Procedure 12(b)6). See Resonant Sensors, Inc. v.

SRU Biosystems, Inc., 2010 WL 11530761, at *2 (N.D. Tex. June 8, 2010); see also Perez v. ZTE

(USA), Inc., 2019 WL 1471011, at *1 (N.D. Tex. Apr. 2, 2019). Accordingly, it is Harrison’s

understanding that the Court’s Show Cause Order required Defendants to submit some explanation



                                                   2
   Case 3:19-cv-01057-B Document 37 Filed 03/18/20                Page 3 of 4 PageID 334



as to why each of their vague affirmative defenses has merit and to explain why each is not

duplicative or “redundant” with respect to another defense.

        Defendants did not comply with the Court’s Show Cause Order, and the Motion (Doc. 36)

merely states that Defendants’ First Amended Answer: (a) removes all claims against Imperial;

and, (b) removes withdrawn counsel from the signature block. (Id.) The Motion does not address

the Court’s questions.

        Because Defendants did not explain: (a) why any of their numerous affirmative defenses

have merit; and, (b) why each of those twenty defenses is necessary (and not redundant),

Defendants did not meet their burden and did not comply with the Show Cause Order.

        WHEREFORE, Harrison respectfully requests that the Court deny Defendants’ Amended

Renewed Motion for Leave to File First Amended Answer (Doc. 33), deny, if necessary,

Defendants’ Amended Renewed Motion for Leave to File First Amended Answer (Doc. 36), strike

Defendants’ affirmative defenses, and grant Harrison such other and further relief to which it may

show itself justly entitled.




                                                3
   Case 3:19-cv-01057-B Document 37 Filed 03/18/20              Page 4 of 4 PageID 335



                                                   Respectfully submitted,


                                                   /s/ David L. Swanson__________________
                                                   David L. Swanson
                                                     State Bar No. 19554525
                                                     dswanson@lockelord.com
                                                   Joseph A. Unis, Jr.
                                                     State Bar No. 24075625
                                                     junis@lockelord.com
                                                   Anna K. Finger
                                                     State Bar No. 24105860
                                                     anna.k.finger@lockelord.com
                                                   LOCKE LORD LLP
                                                   2200 Ross Avenue, Suite 2800
                                                   Dallas, Texas 75201-6776
                                                   T: 214-740-8000
                                                   F: 214-740-8800

                                                   ATTORNEYS FOR PLAINTIFF
                                                   HARRISON COMPANY, LLC



                               CERTIFICATE OF SERVICE

      I certify that on March 18, 2020, I served this document on all counsel of record via the
ECF system and/or email.

                                                   /s/ Anna K. Finger__________________
                                                   Anna K. Finger




                                              4
